Title: To Thomas Jefferson from Lafayette, 27 August 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear friend
Chavaniac August the 27th 1787

Notwithstanding the Advantage of Your Situation in the busy Center of public Affairs, I know that our Country News will not be Quite Uninteresting to You, particularly when they Are Mixed with the Personal News of a family Most sincerely Attached to You. Our Preliminary Assembly is at an End, the journal of which I Have directed to be sent to You. We Had No details to Enter into, but it Has Been pleasing for me to Remark at the first Glance, that the Assembly were disposed to Act with zeal, and Good Harmony, whereby Many abuses May be destroied, liberal principles Be adopted, and Great deal of Good Be done. There is in the tiers Etat more self dignity than You perhaps imagine, and altho’ they are not well disposed towards the New Nobles, a disgust which May produce some Embarassiments, there is a Very Good Understanding Between the Ancient Noblesse and the last order. Our Parish Assemblies Have Succeeded tolerably well for the first time.
We are Very Anxious to Hear the News from the Northward. Tomorrow I set out on a journey throughout the Mountaneous part of Auvergne—a Country which in a phisic, and in a Moral point of View is Very interesting. I Expect, My dear Sir, as Has Been Settled Between Us to pay You a short visit on the twentieth of the Next Month. I must Be Back for the Assembly of the Election, By the Eighth of October, and wish very much that the Ministry will Give Us a Hearing on our Commercial Affairs during that time. M. de la Boulaie Cannot But Have Collected Every thing He May stand in Need of to Meet us with Efficacy, and an Hour’s Conversation with the Arch Bishop de Toulouse and M. de Montmorin would settle our Treaty Admirably well, provided You Can find out some Conciliatory Scheme Respecting tobacco. With My Best Compliments to Mr. Short and our American Acquaintances in Paris, and Requesting that My Particular Respects Be Presented to the Young ladies, I Have the Honour to be, My dear friend Yours,

Lafayette

